DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 2, 4-17, and 19-30 are currently pending. 
Claims 1, 4-6, 8, 12, and 14 have been amended.  
Election/Restrictions
Newly submitted claims 29-30  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 29 recites a method of making Claim 24. Claim 24 and 29 lack unity, as both lack unity as the technical special feature as it does not make a contribution over the prior art in view of Wise and Boddie, as discussed below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-30 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 24 is objected to because of the following informalities:  A space is missing between “awall”  Appropriate correction is required.
Claim Rejections - 35 USC § 112

Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, the claim recites a viscosity range and then a preferable viscosity range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. For purposes of examination, the broader range is addressed. 
Regarding Claim 28, the claim recites a “the tailgate.” However, there is no recitation of “a tailgate.” This raises an issue of antecedent basis that renders the claim indefinite. For purposes of examination, it is interpreted to “a tailgate” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boddie et al. (US 2008/0277959)
Regarding Claim 1, Boddie teaches a tailgate protector (Fig. 2C; Abstract; Paragraph 0073) comprising a pressure absorbent material of rubber and fiber (Fig. 1, Item 10, Item 16; Paragraph 0028-0029, 0046-0047) attached to a resin body of the protector (Fig. 1, Item 12, 14; Paragraph 0024, 0046-0047) using a pressure sensitive adhesive comprising styrene (Paragraph 0054-0056). Boddie teaches the pressure absorbent material can have a Shore A hardness of at least 10. (Paragraph 0041). This overlaps the claimed range of less than 50 Shore A hardness using the ASTM D2240 scale. By teaching an overlapping hardness for the pressure absorbent material, the material of Boddie will also inherently be a soft padded area for protecting a user from injury or discomfort. 
Regarding Claim 2, Boddie teaches the pressure absorbent material is an outward facing external layer. (Fig. 1). 
Regarding Claim 7, Boddie teaches the pressure absorbent material can be non-woven polyester or polypropylene fibers. (Paragraph 0046-0047). 
Regarding Claim 10, Boddie teaches the resin body can be made of polypropylene. (Paragraph 0047). 
Regarding Claim 11, Boddie teaches the protector comprises a lip. (Fig. 2C).
Regarding Claim 13, Boddie teaches body can form a bed for nesting the pressure absorbent material. (Fig. 2B). 

Claim 9 is rejected under 35 U.S.C. 103 for being unpatentable over Boddie in view of Omnexus (NPL)
Regarding Claim 9, Boddie teaches the body can be polypropylene fabric. Omnexus teaches polypropylene has a Shore D hardness 70-83, which converts to a higher Shore A range that overlaps the claimed range. 

Claim 1, 2, 24, and 28 are rejected under 35 U.S.C. 103 for being unpatentable over Wise (US 5,806,909) in view of Boddie. 
Regarding Claim 1, Wise teaches a tailgate protector (Claim 1-2 of Wise) comprising a carpet, a fabric pressure absorbent material, attached to a resin body. (Abstract). 
Wise does not specifically teach the carpet is bonded to the body through a PSA adhesive comprising styrene and the shore hardness of the carpet.
Boddie teaches a tailgate protector (Abstract) that has a pressure absorbent material. Boddie teaches the pressure absorbent material can have a Shore A hardness of at least 10. (Paragraph 0041). This overlaps the claimed range of less than 50 Shore A hardness using the ASTM D2240 scale. By teaching the same material and overlapping hardness for the pressure absorbent material, the material of Boddie will also inherently be a soft padded area for protecting a user from injury or discomfort. Boddie teaches this range will ensure protection of the truck and prevent sliding. (Paragraph 0039). Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to set the shore A hardness of the outer carpet of Wise to the claimed Shore A hardness range to ensure protection of the tailgate and prevent sliding. 
Boddie also teaches bonding the foam and fabric layers together using a pressure sensitive styrene adhesive. (Paragraph 0044, 0053). Boddie teaches these types of adhesive allow for repositioning and adjustment of the liner and liner components. (paragraph 0059) Thus, it would have been obvious to one with ordinary skill in the art to use styrene PSAs to bond the carpet and body of Wise to ensure repositioning and adjustment of the liner and its components.
Regarding Claim 2, Boddie teaches the carpet is an outward facing external layer. (Abstract).
Regarding Claim 24, Wise teaches a tailgate protector (Claim 1-2 of Wise) comprising a carpet, a fabric pressure absorbent material, attached to a resin body. (Abstract). Boddie teaches the carpet is an outward facing external layer. (Abstract).
Wise does not specifically teach the carpet is bonded to the body through a PSA adhesive comprising styrene and the shore hardness of the carpet.
Boddie teaches a tailgate protector (Abstract) that has a pressure absorbent material. Boddie teaches the pressure absorbent material can have a Shore A hardness of at least 10. (Paragraph 0041). This overlaps the claimed range of less than 50 Shore A hardness using the ASTM D2240 scale. By teaching the same material and overlapping hardness for the pressure absorbent material, the material of Boddie will also inherently be a soft padded area for protecting a user from injury or discomfort. Boddie teaches this range will ensure protection of the truck and prevent sliding. (Paragraph 0039). Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to set the shore A hardness of the outer carpet 
Boddie also teaches bonding the foam and fabric layers together using a pressure sensitive styrene adhesive. (Paragraph 0044, 0053). Boddie teaches these types of adhesive allow for repositioning and adjustment of the liner and liner components. (paragraph 0059) Thus, it would have been obvious to one with ordinary skill in the art to use styrene PSAs to bond the carpet and body of Wise to ensure repositioning and adjustment of the liner and its components.
Regarding Claim 28, Wise teaches the body has a mountable face to be affixed to an internal wall of the tailgate. (Claim 1 and 2 of Wise.) Boddie teaches the body can have recesses to receive the absorbent material and adhesive. (Fig. 2E). Boddie teaches this helps strength of the protector and helps with drainage. (Paragraph 0074-075). Thus, it would have been obvious to one with ordinary skill in the art to have a recess in the liner of Wise for these improved features of strength and improved drainage. 

Claim 4-6 and 27 are rejected under 35 U.S.C. 103 for being unpatentable over Wise and Boddie, in further view of Hatfield (US 7,442,739)
Regarding Claim 4-6, Wise and Boddie do not teach the adhesives with the claimed properties. 
 Hatfield teaches a thermoplastic PSA comprising SEBS having a claimed overlapping ranges for viscosity, softening point, heat stability and adhesive strength. (Abstract; Tables in Column 19-22). Hatfield teaches this adhesives are suitable for bonding carpet  (Column 10, 
Thus, it would have been obvious to one with ordinary skill in the art to use the adhesive taught by Hatfield as the adhesive for bonding carpet in Wise, as Hatfield teaches this styrene PSA has good properties at a large temperature range. 
Regarding Claim 27, Hatfield teaches a thermoplastic PSA comprising SEBS having a claimed overlapping ranges for viscosity, softening point, heat stability and adhesive strength. (Abstract; Tables in Column 19-22). Hatfield teaches this adhesives are suitable for bonding carpet  (Column 10, Lines 36-40) and provide the advantage of improve performance in all temperatures, high and low. (Column 2). 
Thus, it would have been obvious to one with ordinary skill in the art to use the adhesive taught by Hatfield as the adhesive for bonding carpet in Wise, as Hatfield teaches this styrene PSA has good properties at a large temperature range. 

Claim  8 is rejected under 35 U.S.C. 103 for being unpatentable over Wise and Boddie in view Betty (US 5,666,772).
Regarding Claim 8, Wise and Boddie do not specifically teach the pressure absorbent material is marine carpet, or indoor/outdoor carpet.
Betty teaches indoor/outdoor carpet is chosen when the carpet needs to be able take heat, cold and the elements.  (Description of Prior Art). As a truck bed will be expose to heat, cold and the elements, it would have been obvious to one with ordinary skill in the art to use indoor/outdoor carpet in the liner of Wise.  

Claim 14 is rejected under 35 U.S.C. 103 for being unpatentable over Wise and Boddie in view of Constant et al. (US 6,221,925), Betty and Hatfield.
Regarding Claim 14, Wise and Boddie do not specifically teach the body is formed from HDPE, the fabric is marine carpet and the adhesive is a hot melt comprising styrene.
Constant teaches that HDPE foam when more strength is required in products such as reactional equipment and structural foam, as it higher stiffness and flexural strength than conventional polyethylene foams. (Column 4, Lines 24-40).  Thus, it would have been obvious to use HDPE foam as the foam body of Wise for the improved strength. 
Betty teaches indoor/outdoor carpet is chosen when the carpet needs to be able take heat, cold and the elements.  (Description of Prior Art). As a truck bed will be expose to heat, cold and the elements, it would have been obvious to one with ordinary skill in the art to use indoor/outdoor carpet in the liner of Wise.  
Hatfield teaches a thermoplastic PSA comprising SEBS having a claimed overlapping ranges for viscosity, softening point, heat stability and adhesive strength. (Abstract; Tables in Column 19-22). Hatfield teaches this adhesives are suitable for bonding carpet  (Column 10, Lines 36-40) and provide the advantage of improve performance in all temperatures, high and low. (Column 2). 
Thus, it would have been obvious to one with ordinary skill in the art to use the adhesive taught by Hatfield as the adhesive for bonding carpet in Wise, as Hatfield teaches this styrene PSA has good properties at a large temperature range. 

Claim 25 is rejected under 35 U.S.C. 103 for being unpatentable over Wise and Boddie in further view of Sourcefloor (NPL)
Regarding Claim 25, Wise does not teach the backing type of the carpet. 
Sourcefloor teaches that latex is a balance of performance and cost. Thus, it would have been obvious to one with ordinary skill in the art to use a latex backing to get the most value/performance carpet in the carpet of Wise. 
Allowable Subject Matter
Claims 12 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments. 
Applicant argues that Boddie teaches the pressure absorbent material is not fabric. This argument is found unpersuasive, as the pressure absorbent material can be considered both the fabric and rubber combined together. As Claims 1 and 24 do not limit to external facing layer to solely to fabric (lack of consisting of language), then Boddie teaches the claimed invention. The claim needs to recite the external facing absorbent material consists of fabric.
Applicant argues that Boddie teaches Item 12 is the body of the protector and Boddie only teaches the fabric layer can be polypropylene. This argument is found unpersuasive, as Boddie teaches a double layer of fabric can be used. Therefore, the body is now one of the fiber 
Applicant argues that Boddie teaches a different intended use for the liner and one with ordinary skill in the art would not choose the lower range of the Shore A hardness. This argument is found unpersuasive. First, intended use does not prevent the picking of the lower Shore A hardness. One with ordinary skill in the art would pick at the lowest end point, which lies within the claimed range. Second, Applicant has not provided evidence to support one with ordinary skill in the art would not pick within the overlapping range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781